ATTORNEY GENERAL LOVING HAS RECEIVED YOUR LETTER OF FEBRUARY 4, 1993, REQUESTING AN ATTORNEY GENERAL OPINION ADDRESSING, IN EFFECT, THE FOLLOWING QUESTION:
  IS THE NATURAL RESOURCES GEOGRAPHIC DATA BASE SYSTEM REFERENCED IN 82 O.S. 1501-450 (1992) REQUIRED TO INCLUDE ALL THREE COMPONENTS CITED — POLLUTION COMPLAINTS, RESOLUTION OF COMPLAINTS, AND PERMIT APPROVALS?
BECAUSE YOUR QUESTION MAY BE ANSWERED BY REFERENCE TO CONTROLLING STATUTES AND CASE LAW, THE ISSUANCE OF A FORMAL OPINION OF THE ATTORNEY GENERAL IS NEITHER DESIRABLE OR NECESSARY. THE DISCUSSION WHICH FOLLOWS IS, THEREFOR, NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL; IT REPRESENTS, RATHER, THE ANALYSIS AND CONCLUSIONS OF THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
YOUR INQUIRY REVOLVES AROUND THE INTERPRETATION OF TITLE 82 O.S. 1501-450(A) WHICH READS AS FOLLOWS:
  "THE CONSERVATION COMMISSION MAY ESTABLISH AND MAINTAIN AN ENVIRONMENTAL AND NATURAL RESOURCES GEOGRAPHIC DATA BASE SYSTEM. SUCH SYSTEM SHALL INCLUDE BUT NOT BE LIMITED TO POLLUTION COMPLAINTS FILED WITH THE STATE ENVIRONMENTAL AGENCIES, RESOLUTIONS OF COMPLAINTS, PERMIT APPROVALS, AND SUCH OTHER DATA AS FUNDS BECOME AVAILABLE AND MAY BE DESIRABLE AND NECESSARY TO PROVIDE PUBLIC ACCESS TO SPECIFIC SITE INFORMATION."
THIS ACT PROVIDES THAT THE CONSERVATION COMMISSION MAY ESTABLISH AND MAINTAIN AN ENVIRONMENTAL AND NATURAL RESOURCES GEOGRAPHIC DATA BASE SYSTEM. IT FURTHER PROVIDES THAT ONCE SUCH A SYSTEM IS ESTABLISHED, IT SHALL INCLUDE, AMONG OTHER THINGS, POLLUTION COMPLAINTS, RESOLUTIONS OF COMPLAINTS, AND PERMIT APPROVALS.
AS THE OKLAHOMA SUPREME COURT STATED IN FOREST OIL C V. CORPORATION COM'N OF OKLAHOMA, 807 P.2D 774 (OKLA.1990), THE USE OF THE TERM "SHALL" BY A LAWMAKING BODY IS NORMALLY CONSIDERED AS A LEGISLATIVE MANDATE EQUIVALENT THE TERM "MUST". GENERALLY, LEGISLATIVE ENACTMENTS MUST BE INTERPRETED IN ACCORDANCE WITH THEIR PLAIN ORDINARY MEANING ACCORDING TO THE IMPORT OF THE LANGUAGE USED. IN RE CERTIFICATION OF QUESTION OF STATE LAW, 560 P.2D 195 (OKLA.1977). BASED ON THE PLAIN MEANING OF THE STATUTE, THE SYSTEM, IF ESTABLISHED, IS REQUIRED TO INCLUDE THE THREE COMPONENTS CITED IN THE SECTION, ALTHOUGH IT MAY INCLUDE MORE. THE FOREGOING VIEWS ARE, OF COURSE, THOSE OF THE UNDERSIGNED AND DO NOT CONSTITUTE AN OFFICIAL OPINION OF THE ATTORNEY GENERAL.
(BRITA CANTRELL)